Citation Nr: 0510122	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  99-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In July 2003 the Board 
remanded this matter for additional development of the 
evidence.  


FINDING OF FACT

A chronic hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and there is no competent (medical) 
evidence of a nexus between the veteran's bilateral 
sensorineural hearing loss and his military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Well-groundedness is no longer an issue (The RO initially 
denied the claim as not well grounded in February 1999, but 
this matter has been re-adjudicated on the merits.  See June 
2002 supplemental statement of the case (SSOC)).  A December 
2001 letter (after the decision appealed; the VCAA was not 
enacted until November 2000, after the rating decision on 
appeal), specifically mention the "VCAA," and informed the 
veteran what evidence was needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While the letter advised him that he 
should submit additional evidence in support of his claim 
within 30 days, it also advised him that evidence received 
within a year would be considered.  The SSOC also informed 
him of pertinent VCAA regulations.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  The veteran is not prejudiced by any potential 
timing defect.  

As to notice content (and specifically that he should submit 
everything pertinent), the December 2001 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what he should submit).  
The June 2002 SSOC, at page three, advised him to "provide 
any evidence in [his] possession that pertains" to his 
claim.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA medical 
records.  The veteran has been afforded a VA examination.  He 
has not identified any pertinent records outstanding.  VA's 
duties to assist are met.

Factual Basis

Service medical records, including medical examination 
reports dated in September 1942 (on induction) and February 
1946 (on separation) mention no complaints or abnormal 
findings pertaining to hearing loss.  The September 1942 
examination report showed that right ear hearing was 15/20 
and left ear hearing was 15/15 (for whispered and/or spoken 
voice).  The February 1946 examination report shows that 
whispered voice hearing was 15/15, bilaterally.  Service 
personnel records reflect that the veteran's military 
occupational specialty was airplane maintenance technician.  

A September 1998 VA progress note includes a diagnosis of 
decreased hearing.  

On VA audiological evaluation in December 2003, the veteran 
claimed that most of his military noise exposure was from 
working as an aircraft mechanic without hearing protection.  
Postservice he worked in construction for 35 years.  He 
indicated that while noise levels during that time were not 
excessive, then as in service he did not wear any hearing 
protection.  Audiometry revealed puretone thresholds for the 
right ear of 60, 65, 65, and 75 decibels (dbs), with an 
average of 66 dbs., at the 1000, 2000, 3000, and 4000 hertz 
(Hz) frequencies.  For the left ear, at corresponding 
frequencies, the puretone thresholds were 60, 70, 75, and 75 
dbs., for an average of 70 dbs.  Speech recognition ability 
was 88 percent for the right ear and 76 for the left ear.  
The examiner found that the veteran had moderate to severe 
bilateral sensorineural hearing loss.  He added that review 
of the veteran's service medical records (including his 
separation examination) was negative for hearing loss, and 
opined that it was most likely that the veteran's current 
hearing loss occurred subsequent to his active duty 
separation, and was caused by a combination of genetic and 
environmental factors.  He stated that the most likely 
etiology of the veteran's hearing loss was presbycusis.  He 
summed up his opinion by indicating that it was less likely 
than not that the veteran's current hearing loss was related 
to military noise exposure.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, and sensorineural hearing loss (an 
organic disease of the nervous system) becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The criteria for establishing disability due to impaired 
hearing may be met in any of the following ways:  (1)  when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 dbs or greater, (2)  when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 dB or greater; (3) or 
when speech recognition using the Maryland CNC Test is less 
than 94%.  38 C.F.R. § 3.385.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

It is well established, and not in dispute, that the veteran 
has a bilateral hearing loss disability by VA standards.  See 
December 2003 VA examination speech discrimination scores.  
Likewise, although noise trauma in service is not 
specifically documented, it may readily be conceded that the 
veteran was indeed exposed to acoustic trauma in service.  
His military occupational specialty, airplane maintenance, 
placed him in a hazardous noise environment, and it is 
entirely plausible that (as alleged) he did not always wear 
hearing conservation protection.  However, a chronic hearing 
loss disability was not manifested in service, and 
sensorineural hearing loss was not manifested in the first 
postservice year (so as to warrant consideration of 
presumptive service connection).  Hence, to establish service 
connection for hearing loss disability, the veteran must show 
that there is a nexus between his current hearing loss 
disability and the established noise trauma in service.  
There is no competent evidence of a nexus between the 
veteran's current hearing loss disability and his active 
service (or any noise exposure therein).  The sole competent 
evidence (medical opinion) in this matter is to the effect 
that a nexus between the two was "less likely than not" 
(emphasis added).  See report of December 2003 VA 
audiological evaluation.  The examiner explained the basis 
for the opinion.  There is no competent (medical) evidence to 
the contrary.  The first medical documentation of decreased 
hearing loss is in 1998, more than 40 years after service, 
and this also, of itself, is probative evidence against the 
claim.  The veteran maintains that his bilateral hearing loss 
is related to military service; but as a layperson, he is not 
competent to render opinions on issues requiring specialized 
knowledge such as medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of any competent evidence that the veteran's 
hearing loss disability is related to service, the 
preponderance of the evidence is against the claim.  
Accordingly, it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


